Citation Nr: 0403395	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  02-08 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disability, secondary to service-connected bilateral ankle 
disability.

2.  Entitlement to service connection for psychiatric 
disability, secondary to service-connected bilateral ankle 
disability.

3.  Entitlement to an increased evaluation for left ankle 
disability, currently rated as 20 percent disabling.

4.  Entitlement to an increased evaluation for right ankle 
disability, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from July to November 1975, 
and from April 1977 to January 1979.  This case comes before 
the Board of Veterans Appeals (the Board) on appeal from the 
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia (RO).  

For the reasons expressed immediately below, the Board finds 
that a remand of this case is necessary.  This appeal is 
remanded to the RO via the Appeals Management Center, in 
Washington, DC.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2003).  In particular, VA's 
statutory "duty to notify" requires that VA notify a 
claimant of which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, will be obtained by VA.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In this case, the RO failed to notify the veteran of the 
division of responsibilities between him and VA in obtaining 
evidence necessary to substantiate his service connection and 
increased rating claims on appeal.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs (DAV), 327 F.3d 1339 
(Fed. Cir. 2003) held that the regulation giving the Board 
direct authority to cure a procedural defect in an appeal by 
providing the claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C.A. § 5103(b).  Thus, if, as here, the 
record has a procedural defect with respect to the notice 
required under the VCAA, this may no longer be cured by the 
Board.  Under these circumstances, it would potentially be 
prejudicial to the veteran if the Board were to proceed with 
a decision at this time.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Accordingly, the Board must remand the case to 
the RO because the record does not show that the veteran was 
provided adequate notice under the VCAA and the Board is 
without authority to do so.  

The Board also notes that additional medical evidence, 
involving a 2003 VA treatment report noting depression, has 
been added to the record since the most recent statement of 
the case in April 2002.  There has been no waiver of local 
consideration by the veteran.  

In DAV, the Federal Circuit specifically noted that 38 C.F.R. 
§ 19(a)(2) was inconsistent with 38 U.S.C. § 7104(a) because 
it denied appellants a "review on appeal" when the Board 
considered additional evidence without having to remand the 
case to the RO for initial consideration.  Accordingly, this 
case must also be remanded to the RO for consideration of the 
additional evidence.    

With respect to the recent treatment record of depression, 
the record does not contain a nexus opinion on whether there 
is any causal relationship between the veteran's depression 
and his service-connected bilateral ankle disability.  See 
38 U.S.C.A. § 5103A.

The Board also notes the reference in the veteran's 
videoconference hearing to treatment for his disabilities, 
including from a private practitioner, the reports of which 
do not appear to be on file.  

Finally, although the RO cited to 38 C.F.R. § 3.321(b)(1) in 
the law and regulations section of the April 2002 Statement 
of the Case, it was not discussed in the reasons and bases 
section of the decision.

Based on the above, this case is being remanded for the 
following actions:  

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied.

2.  The veteran should be requested to 
identify specific names, addresses and 
approximate dates of treatment, both VA and 
private, for all health care providers who 
may possess additional records pertinent to 
any of his claims, to include his private 
practitioner, Dr. Zapaly.  Then, with any 
necessary authorization from the veteran, VA 
should attempt to obtain copies of all 
treatment records identified by the veteran 
that have not been previously secured.  If VA 
is unsuccessful in obtaining any medical 
records identified by the veteran, it should 
inform the veteran and his representative of 
this and request them to provide copies of 
the outstanding medical records.

3.  The RO must then arrange for an 
appropriate VA examination to determine the 
current nature and etiology of any 
psychiatric disability found.  The veteran's 
VA claims folder, including a copy of this 
Remand, must be made available to and 
reviewed by the examiner prior to the 
examination.  Any necessary tests or studies 
should be conducted, and all findings should 
be reported in detail.  The examiner must 
discuss whether any diagnosed psychiatric was 
due to or aggravated by the veteran's 
service-connected bilateral ankle disability.  
The rationale for each opinion expressed 
should also be provided.  The report prepared 
should be typed and then should be associated 
with the veteran's VA claims folder.   

4.  The veteran is hereby notified that it is 
his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2003).  In 
the event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which shows 
that notice scheduling the examination was 
sent to the last known address.  It should 
also be indicated whether any notice that was 
sent was returned as undeliverable.

5.  The RO should then readjudicate the 
veteran's service connection and increased 
rating claims, taking into consideration any 
and all evidence that has been added to the 
record since its last adjudicative action.  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided a Supplemental Statement 
of the Case, which should discuss the 
relevance of 38 C.F.R. § 3.321(b)(1) (2003) 
to any increased rating issue still on 
appeal, and given an appropriate opportunity 
to respond.  Thereafter, the case should be 
returned to the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).



